Citation Nr: 0315017	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-15 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for educational assistance benefits under the 
Montgomery GI Bill, Chapter 34/30 program, as provided by 
Public Law 107-103.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



REMAND

The veteran served on active duty from January 1968 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, denying the veteran's claim for educational assistance 
allowance.  It is of note that the veteran's claims folder 
was located at an RO in Cleveland, Ohio, and was transferred 
from the Cleveland RO to the Buffalo RO in or about April 
2003.  The claims file is now associated with the veteran's 
VA educational subfolder and must remain so.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in October 2002, and in correspondence of November 
2002 and January 2003, the veteran requested a hearing before 
the Board and, specifically, a video conference hearing 
before the Board.  While the veteran was thereafter afforded 
a video conference hearing before Buffalo RO personnel in 
April 2003, his request for a Board video conference hearing 
remains pending at this time.  In the interest of preserving 
the veteran's due process rights, remand to the Buffalo RO is 
required.

Accordingly, this matter is REMANDED to the RO for the 
following action:

The Buffalo RO should schedule the 
veteran for a video conference hearing 
before the Board in connection with his 
October 2002 request therefor.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional 



evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




